

116 SRES 583 ATS: Honoring the life and achievements of former United States Senator Thomas Allen Coburn and expressing condolences to the family of Thomas Allen Coburn on his passing. 
U.S. Senate
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 583IN THE SENATE OF THE UNITED STATESMay 19, 2020Mr. Inhofe (for himself, Mr. Lankford, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Leahy, Mr. Lee, Mrs. Loeffler, Mr. Manchin, Mr. Markey, Ms. McSally, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life and achievements of former United States Senator Thomas Allen Coburn and expressing condolences to the family of Thomas Allen Coburn on his passing. Whereas Thomas Allen Coburn was born on March 14, 1948, to Anita Joy and Orin Wesley Coburn in Casper, Wyoming;Whereas Thomas Allen Coburn married his wife, Carolyn Denton, in 1968;Whereas Thomas Allen Coburn graduated from Oklahoma State University in 1970;Whereas Thomas Allen and Carolyn Denton Coburn have—(1)3 daughters, Callie, Katie, and Sarah; and (2)9 grandchildren;Whereas Thomas Allen Coburn ran the lens division of Coburn Optical Industries from 1970 to 1978;Whereas Thomas Allen Coburn earned a medical degree from the University of Oklahoma Medical School, graduating with honors in 1983;Whereas, after graduating from the University of Oklahoma Medical School, Thomas Allen Coburn opened Maternal and Family Practice in Muskogee, Oklahoma, where Thomas Allen Coburn served more than 15,000 patients;Whereas Thomas Allen Coburn was a dedicated physician whose focus on patients was inexhaustible;Whereas Thomas Allen Coburn delivered approximately 4,000 babies during his career and would often see more than 30 patients in his office each day;Whereas Thomas Allen Coburn was elected to the House of Representatives in 1994 and served as the Representative of the Second Congressional District of Oklahoma from 1995 to 2001;Whereas, during the 6 years that Thomas Allen Coburn served in the House of Representatives, Thomas Allen Coburn flew to and from Washington, DC, every week so that he could continue to serve his patients;Whereas Thomas Allen Coburn served as a Deacon at the First Baptist Church in Muskogee, Oklahoma;Whereas Thomas Allen Coburn served as a United States Senator from Oklahoma from 2005 to 2015;Whereas the annual Waste Book prepared by Thomas Allen Coburn became 1 of the more high-profile reports published each year and, collectively, the annual reports highlighted trillions of dollars in questionable Federal spending on low-priority items for which taxpayers were paying;Whereas, in his farewell speech to the Senate, Thomas Allen Coburn—(1)said, We do not have one problem we cannot solve. There is nothing too big for us. They are all solvable.; and (2)encouraged the members of the Senate to work together to solve the big challenges faced by the United States;Whereas Thomas Allen Coburn will be remembered for—(1)an uncompromising integrity and passion for public service;(2)a profound commitment to fiscal responsibility and limited government; and(3)a deep, unwavering Christian faith; andWhereas Thomas Allen Coburn was a loving husband, father, grandfather, and son who passed away on March 28, 2020, at the age of 72: Now, therefore, be itThat—(1)the Senate—(A)has heard with profound sorrow and deep regret the announcement of the death of the Honorable Thomas Allen Coburn, former member of the United States Senate;(B)recognizes the life and achievements of the Honorable Thomas Allen Coburn;(C)expresses condolences to the family of the Honorable Thomas Allen Coburn on his passing; and(D)respectfully requests that the Secretary of the Senate—(i)communicate this resolution to the House of Representatives; and (ii)transmit an enrolled copy of this resolution to the family of the Honorable Thomas Allen Coburn; and(2)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable Thomas Allen Coburn. 